ACCEPTED
                                                                                                             14-15-00787-CV
                                                                                             FOURTEENTH COURT OF APPEALS
                                                                                                          HOUSTON, TEXAS
                                                                                JESSICA Z. BARGER       9/23/2015 1:33:33 PM
                                                                                barger@wrightclose.com CHRISTOPHERCLERK
                                                                                                                      PRINE


                                                                                Board Certified Civil Appellate Law
                                                                                Texas Board of Legal Specialization


                                                                                        FILED IN
                                                                                 14th COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                       September 23, 2015                        9/23/2015 1:33:33 PM
                                                                                 CHRISTOPHER A. PRINE
                                                                                          Clerk


Hon. Christopher Prine                                                 Via Electronic Submission
Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, TX 77002

      Re:     Cause No. 14-15-00787-CV
              Berkel & Company Contractors, Inc. v. Tyler Lee and Leigh Ann Lee,
              Individually and as Next Friend of Sydney Rose Lee, A Minor

Dear Mr. Prine:

      This correspondence will confirm that payment in the amount of $205.00
has been made to cover the filing fee of the appeal in the above reference matter.

      Thank you for your assistance in this matter.

                                                Very truly yours,

                                                /s/ Jessica Z. Barger
                                                WRIGHT & CLOSE, LLP



JZB/jcr




                                          WRIGHT & CLOSE, LLP
          ONE RIVERWAY, SUITE 2200, HOUSTON, TEXAS 77056  TEL: 713.572.4321  FAX: 713.572.4320